Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A single page Abstract is not in the electronic record.  Please provide one.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (1) the combination of claim 53, (2) devices/methods (claims 40,55) that use magnets to provide feed movement for scanning must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



	As to claim 40; “housing comprising a force-generating means” (line 5) is confusing, as the specification structurally distinguishes between the 2 different elements (i.e., housing and force-generating means).  How is the otherwise common meaning of the term “housing” redefined by Applicant?
As to claim 40; “with a housing” (italics added, line 5) is confusing because the “housing” (line 5) includes every limitation of lines 5 to last; making is confusing as to what the “measuring device” (line 1) might be limited to in addition to that “housing” (lines 5 to last).  Is there anything at all, or is “with a” (line 5) merely in error?  Undersigned is unwilling to read “with a” as - - the measuring device comprising a - -, because “with” means in addition to.    
	As to claim 40; “preferably” (line 4 from last) is indefinite.  
	As to claim 40; how is an “axis” (line 4 from last) “located in” (line 4 from last) an “axis” (line 3 from last)?
	As to claim 43; “the guide” lacks antecedent basis.  Note that claim 42 calls for “a guide”, but claim 43 is not so accommodating.  Is one to somehow read “40” (line 1) as - - 42 - -?
	As to claims 44 and 50; what does “assigned” mean?  Is such code for structurally connected, or some functional meaning?  Maybe it’s somehow meant to be both, or even something else.  What is Applicant’s intent?  
	As to claim 47; “the drive element” (line 1) lacks antecedent basis.  Note that claim 45 called for “at least one drive element”, but claim 47 is not so accommodating.  

As to claim 51; “the two leaf spring elements” and “the holding device” lack antecedent basis.
As to claim 51; what of the many elements does “element” (line 3) relate back to?
As to claim 51; is “a leaf spring element” (line 4) one of the 2 of line 2, or is it a third leaf spring element.  
As to claim 52; what exact structure does the “a clamping means” correspond to in the specification and/or drawings?  Such is necessary so that one may comprehend the structure and any equivalents. 
As to claim 53; this claim calls for “a measuring device” (line 5) in combination with “”the measuring device according to claim 1” (last line).  Is the “measuring device” (line 5) the “measuring device” (of the last line)?  They have the same name, so maybe the same structural limitation is being claimed twice.  If so, where is there reference to “transferring” (line 5) the “measuring device according to claim 1” in either the specification and/or drawings?  If not the same structure, there is a measuring table 25 in Figure 1 that moves, but is there even any sensing element on that table 25?  Is this claim limited to a not-yet-described embodiment?
As to claim 54, “the optical detection means” lack antecedent basis.
As to claim 54; what exact structure does the “optical detection means” correspond to in the specification and/or drawings?  Such is necessary so that one may comprehend the structure and any equivalents. 
As to claim 55; how is the “specimen of a measuring device” (line 2)?  Certainly, the specimen is not a part of the device.

As to claim 55, “the driven device” lacks antecedent basis.
As to claim 55, what exact structure does the “second measuring means” correspond to in the specification and/or drawing.  Such is necessary to grasp the exact meaning of each, and also all equivalent of these means plus functional limitations.
As to claim 56, “the housing”, “the measuring table”, “the calculated force”, “the third measuring device” and “the forth measuring device” lack antecedent basis.
As to claim 56, what exact structure do the “the third measuring means” and the “fourth measuring means” correspond to in the specification and/or drawing.  Such is necessary to grasp the exact meaning of each, and also all equivalent of these means plus functional limitations.
As to claim 56, where is the division that defines the 2 alternatives suggested by the “or” (line 6)?  This claim would greatly benefit from the use of semicolons in that regard.  Note that it’s impossible to determine where the second alternative (i.e., “scratch-resistance measurement” (line 7) ends in this claim.
As to claim 56, “third measuring means or the detected … means” (last 2 lines) is confusing, because it’s not clear if this claimed system even has both second and third measuring means in its “measuring device” (line 3, claim 55).  What is Applicant’s intent in this regard?  
As to claim 57, what exact structure does “a first measuring means” correspond to in the specification and/or drawing.  Such is necessary to grasp the exact meaning of each, and also all equivalent of these means plus functional limitations.



Claim 53 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As to claim 53, the ”or for detecting a surface roughness” (lines 2,3) removes base claim 1’s depth and scratch resistance alternatives.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 40,41,53,54,55,57,58 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Souluer 2001/0031077.
Souluer 2001/0031077 teaches (Figure 7) a device to detect signals during penetration movement of an indenter 218 in a surface of a specimen, for measuring hardness, with a “housing” including: force-generation means (206,207,212) connected to the indenter 218, and which drives movement of the indenter into the surface to be tested, and with a first measuring means for measuring depth (lines 4-6, Para 64), wherein the force-generating means includes a drive device 207,212,214 and 2 “north” poles 206,200 oriented to one another, pole 200 connected to the drive device, and pole 206 connected to a transmission element 202 which receives the indenter 218.  The transmission element is guided inside a housing (either 208, or even within the building’s room, or within elements 12,38,40.  
As to claims 40,41, either (1) the device appear to be within a building/room which houses the device, and to that extent either is a housing that retains Souluer’s system, or in the alternative, (2) it would have been obvious to so locate Souluer’s system therein to allow for an indoor facility, or in that alternative, (3)  Souluer’s system is supported in its entirety by support 12 that has horizontal support with vertically extending rods 38 and screws 40 that extend to a floor, suggestive of a housing (and all within necessarily a part thereof).
As to claim 53, note the measuring bed 62 that both supports the patient, and is movable able (Figure 2) that is movable via motor (Para 37).  The posts 85 serve as a base body.  The system is robotic, an thus the system is controlled.
As to claim 54, note the optical measuring means (Para 36).
As to claims 55,57,58, the woman is representative of the female pubic, and to that extent is a specimen.  In the alternative, the portion of the breast particularly targeted by the tip 218 serves as a specimen that will suggest the health of the individual, and to that extent is a specimen. 

Claim(s) 42,45,56 is/are rejected under 35 U.S.C. 103 as obvious over Souluer 2001/0031077.
As to claim 43, note the guides 204 on housing 208.  In addition, it is well known to employ o-rings as guides.
As to claim 45, the drive must be secured within housing 208, suggestive to securing it to a wall thereof of that housing 208.
As to claim 56, it’s well known to employ a zero reading, as such permits for a reference to make actual measurements of hardness.  Also, Souluer is computer controlled, and serves to calculate. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861